Citation Nr: 0734837	
Decision Date: 11/05/07    Archive Date: 11/19/07

DOCKET NO.  04-06 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to restoration of a 100 percent rating for 
service-connected non-Hodgkin's lymphoma, to include the 
question of whether an increased disability evaluation is 
warranted for residuals of non-Hodgkin's lymphoma, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an increased disability evaluation for 
depression, secondary to service-connected non-Hodgkin's 
lymphoma, currently evaluated as 70 percent disabling.


REPRESENTATION

Appellant represented by:  The American Legion


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1965 to March 
1968.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2003 and January 2004 rating 
decisions of the St. Petersburg, Florida, Regional Office 
(RO) of the Department of Veterans Affairs (VA), which 
reduced the veteran's disability rating from 100 percent for 
his non-Hodgkin's lymphoma to 10 percent for residuals of the 
disease.

The issue certified for appeal and as phrased in the January 
2004 Statement of the Case (SOC) was entitlement to an 
increased rating for the veteran's service-connected 
condition.  However, the veteran filed a notice of 
disagreement in response to the rating decision that reduced 
the disability rating for this condition, as indicated above.  
See Dofflemeyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992) 
(the issue on appeal is not whether the veteran is entitled 
to an increase, but whether the reduction in rating was 
proper); Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991) 
("[t]his is a rating reduction case, not a rating increase 
case.")  However, the Board does find that the veteran has 
also effectively argued he is entitled to a higher rating 
currently.  Therefore, the issue on appeal has been 
recharacterized as shown above.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

After a thorough review of the veteran's claims folder, the 
Board has determined that additional development is required 
prior to the adjudication of the veteran's claims.

In the October 2007 Informal Hearing Presentation, the 
veteran's representative indicated that the veteran had 
received a favorable disability determination from the Social 
Security Administration.  Unfortunately, there was no 
indication which medical conditions the veteran is being 
compensated for.  Pursuant to Littke v. Derwinski, 1 Vet. 
App. 90 (1990), the RO/AMC should obtain all records 
associated with such determination.

The Board also notes that several years have passed since the 
veteran was last examined for his non-Hodgkin's lymphoma and 
major depressive disorder.  The duty to assist includes, when 
appropriate, the duty to conduct a thorough and 
contemporaneous examination of the veteran.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a) (2007).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must obtain the veteran's 
Social Security Administration 
disability determination and all medical 
records associated therewith.

2.  Copies of records pertaining to 
medical treatment of the veteran for the 
disorders at issue and covering the 
period from September 2004 to the 
present should be obtained from all 
medical providers (VA and non-VA).

3.  The veteran must then be scheduled 
for increased rating VA examinations for 
his non-Hodgkin's lymphoma residuals and 
major depressive disorder.

4.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claims should be 
readjudicated.  If the claims remain 
denied, a supplemental statement of the 
case should be provided to the veteran 
and his representative.  After they have 
had an adequate opportunity to respond, 
this issue should be returned to the 
Board for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2007).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

